                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA


'Aylwin Johnso~, Jr.,
                    Plaintiff(s)
          vs.                                      No.j1:~_7_:~-007~~~-~~~~ (~~)- _...
California Forensic Med. Group, et al.,            REQUEST FOR AUTHORITY TO INCUR
                                                   COSTS {APPOINTED COUNSEL) AND
                    Defendants.                    REQUEST FOR PAYMENT
 ----------------~/

                REQUEST OF PRO BONO FOR PRE-APPROVAL ~F EXPENDITURES
 Complete this form and return it to the court (with two copies) for approval prior to incurring the
 cost for which reimbursement is requested.



 I, lsanjay S. Schmidt                                      , , attorney for plaintiff\s), declare as follows:


            r=,.,.._...,._.o..>:4;==o..:..&O==......,<J..-:.i....
                                                             n_.th....i=s. action on !November 13,2018            ! , by the
 Honorable Erica P. Grosjean                                             ~ United States District Judge/Magistrate Judge.
 I believe that the -foilowfng. course        -ofaction                  is reasonably necessary to the prosecution of this
 action:
    One of the main purposes for which I have been appointed Is to consult with and secure a medical expert for
    Plaintiff, as the central issues concern the reasonableness and adequacy of the care Plaintiff received from
    CFMG medical personnel, as well as Plaintiff's future prognosis. I have identified an Orthopedic Surgeon that
    has the requisite expertise, including with fifth metacarpal fractures, Leslie Konkin, MD; he has agreed to
    render services In this case at the discounted rate of $500/hr, even though his current rate Is $600/hr. Dr.
    Konkin can render opinions on the key issues by simply reviewing key records, reviewing the radiographic
    imaging, and reviewing photos of Plaintiff's hand In its current state. He estimates this can be completed in 2.5 :
    hours or less. Thus, Iam requesting $1,250.00 for Dr. Konkin to perform a review and write an initial report. He i
    has been retained by the US Atty's Ofc In at least 6 cases (a list of these and his CV & rate sheet are attached). ,
   coiinseiseeking reimbursement must supporfauciiiimed elpenses.bysuliiiaitttng inv-oices; receiptS-or similar
   documentation. Without sucb documentation, counsel will not be reimbursed.
    ** It should be noted, however, that this estimate is only for the review and initial report. If a full Rul e 26(a)(2) report is
    needed, as well as deposition and trial testimony, then there will be additional expenses, fo r which additional requests
    would need to be submitted.
 I have made reasonable inquiry and believe that the cost of this course of action will not exceed
 the amount of $l1!2so~oo --·-      '

 I therefore request that this court authorize the expenditure in an amount not to exceed that stated
 above for the completion of this contemplated course of action.
          REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES -PAGE 2
                                                           Case Number:


The following payments of costs have been heretofore approved in this matter:
    Amount                                                                                                           Amount
    Approved                                                  Purpose                                                 Paid
                      . IlL___                                                                              :I__
                                                                                                            ;L . .
                 _____;I                                                                                     ! ,_ .
'--·   ..
                         :I .. .... -·· -- --- ·- . . .                                                      l L_ ......   _...
                 _____ .J L___
                             _. . ······----···--·-····-··- --·-··· · ··- ---- ··--·. ·----- __ _____ ______:I_ .
L                       .i I                 _· -------.                             . --··--- . _         .J I ..
I declare under penalty of perjury that the foregoing is true and correct.



Signed this ~~-~-----~ day of l!anuary -- - · _j , 20                  F :,at jsan Fra~cisco                    l , California.



~~~
 - - ·-· ··· ·   ~- · ·- -- - - -·




Attorney for Plaintiff(s)



The above expenditure is               _'j
                                        -t--__Approved                   - - - -Denied
Or,

----Good cause appearing therefore, this matter is set for discovery conference, pursuant
 to rule _ _ _, on - - - - - - - - - ' at _ _ _ _ _, _.M. in Courtroom
 Number_ __

         ' +/
 Dated:--'-                _:;.1-_~1~/.._1_.c\_ _ __

                                                                          ~p ~
            {



                                                                          United States District Judge/Magistrate Judge
